Citation Nr: 0403981	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-03 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for a right shoulder disability and 
bilateral hearing loss.

In addition to the issues cited on the cover page of this 
decision, the veteran has raised the issue of entitlement to 
service connection for a cervical spine disability.  This 
issue has not been developed for appellate review and is not 
intertwined with the issues on appeal.  Accordingly, it is 
referred to the RO for appropriate action.

The issue of entitlement to service connection for bilateral 
hearing loss will be addressed in the remand that follows 
this decision.  For the reasons outlined below, this issue 
will be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  Consistent with the instructions 
in the remand, VA will notify you of the further action that 
is required on your part.


FINDING OF FACT

The preponderance of the evidence is against establishing 
that a right shoulder disability is attributable to the 
veteran's military service.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by military service; and right shoulder arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.655 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 
38 C.F.R. §§ 3.102, 3.159.

First, the Board notes that new law and regulations include a 
duty to provide an appropriate claims' form, instructions for 
completing it, and notice of information necessary to 
complete the claims if it is incomplete.  Id.  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
the claims, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  Id.; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, before 
entering a rating decision in April 2002, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete the claims and notified him that 
they would obtain all identified records.  See VA letters 
dated in July 2001, August 2001, September 2001, February 
2002, and March 2002.  VA further notified the claimant that 
ultimately he was responsible for giving VA the evidence to 
support his claim.  See VA letters dated in August 2001, 
September 2001, January 2002, and February 2002.  He was also 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  Id.  As to notice of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), a review of the record on appeal shows that the 
veteran was provided the requisite notice by the RO.  See 
e.g., VA letters dated in August 2001, September 2001, and 
February 2002; and the November 2002 statement of the case.  
Accordingly, the Board finds that the duty to notify the 
appellant of the necessary evidence needed to substantiate 
this claim and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, as to the veteran's service 
medical records, the RO notified him that his service medical 
records were no longer available because they may have been 
destroyed in a 1973 fire at the National Personnel Records 
Center.  The RO asked him to file any alternative records he 
had in his possession.  See VA letter dated in October 2001.  
However, a review of the record on appeal does not show that 
the veteran filed any alternative records, except for one 
document purported to be a copy of clinical records from Fort 
Still, dated from January 1944 to February 1944.

As to the veteran's post-service treatment records, the RO, 
after being notified by him that he had received treatment at 
Reynolds Army Community Hospital, requested these records in 
August 2001.  Also in August 2001, the RO notified the 
veteran that, while they had requested his treatment records 
from Reynolds Army Community Hospital, it was ultimately his 
responsibility to obtain these records.  In September 2001, 
Reynolds Army Community Hospital notified the RO that they 
had no records of the veteran.  

In October 2001, the veteran provided the RO with the names 
of physicians who had relevant medical records along with 
authorizations for VA to obtain these records.  The RO wrote 
to each of these providers and requested copies of the 
veteran's treatment records.  Not all of the physicians 
responded to the RO's information request.  In a January 2002 
letter, the RO notified the veteran that, while they had 
requested his treatment records from all these physicians, it 
was ultimately his responsibility to obtain these records.  

In March and April 2002 letters, the RO notified the veteran 
as to which of the physicians failed to reply to its evidence 
request.  These letters once again advised the veteran that 
it was ultimately his responsibility to obtain these records.  
However, a review of the record on appeal does not show that 
additional pertinent records were submitted.  

In summary, a review of the record on appeal shows that the 
RO, without success attempted to reconstruct the veteran's 
service department medical records as well as requested any 
alternative records the appellant had in his possession.  VA 
treatment records have been associated with the claims files.  
The claimant was notified of the need for a VA examination 
and one was accorded him in September 2001.  The veteran was 
asked to advise VA if there were any information or evidence 
he considered relevant to his claims so that VA could help 
him by getting that evidence.  After specifically identifying 
Reynolds Army Community Hospital as well as other private 
providers and a VA medical center, the RO attempted to obtain 
and associate with the record these medical records.  The RO 
met with only partial success.  The veteran was advised what 
evidence VA had requested in numerous letters as well as the 
November 2002 statement of the case, and notified in the 
March and April 2002 letters what evidence had not been 
received.  Therefore, the Board finds that all available and 
identified private treatment records have been obtained, 
there is no indication that any other pertinent evidence was 
not received.  VA's duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 
2004).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA, reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985). 



The Service Connection Claim

The veteran and his representative contend that current right 
shoulder disability was caused by an injury the claimant 
sustained while in basic training in 1944.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

The law provides that service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Arthritis, if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare 
conclusion, even one reached by a health care profession al, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Of course, it goes without saying that every medical opinion 
must be within the scope of expertise of the medical 
professional who proffered it.  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  Likewise, a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  Finally, a medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the 
weight to be accorded the various items of medical evidence 
in this case must be determined by the quality of the 
evidence and not necessarily by its quantity or source.

With the above criteria in mind, the Board finds that the 
record on appeal does not contain medical evidence of a 
relationship between a current right shoulder disability and 
events in service or an injury or disease incurred therein.  
The record on appeal shows that the veteran has degenerative 
joint disease of the right shoulder.  See September 2001 VA 
examination report.  The record on appeal, however, does not 
show a continuity of adverse right shoulder symptomatology 
from the time of his separation to the present.  In fact, 
post-service records are negative for complaints, diagnoses, 
or treatment for a right shoulder disability until September 
2001.  See private treatment records from Geisinger Medical 
Center, VA treatment records, and private treatment records 
from Dr. Gary A. Raymond.  Similarly, the record on appeal 
does not show the veteran being diagnosed with right shoulder 
arthritis within one year of his separation from military 
service.  

As to the purported 1944 clinical record from Fort Still, 
which shows complaints, diagnoses, and treatment for a right 
shoulder injury following an accident in basic training, the 
Board does not find this document to be authentic evidence of 
the claimant having sustained an in-service right shoulder 
injury.  The Board has grave doubts as to the authenticity of 
this document because it is not an original document; since 
VA's request to the veteran that he provide the original 
document only yielded an another copy; and since the 
statement does not appear on official Army stationary.  
Finally, the document cites to the claimant's Social Security 
number.  According to the Army History Center at the Army War 
College, the Army used serial numbers, not Social Security 
numbers, through 1969.  Only after 1969 were Social Security 
numbers were used.  www.ibibilo. org/pub/academic/history 
/marshall/ military /mil_hist_inst/i/identify.asc.  While 
other sources suggest that the Army began using Social 
Security numbers as early as 1967, there is no indication 
that Social Security numbers were used by the Army in 1944.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the authenticity of the 1944 Fort Still 
clinical record provided by the veteran.  

Lastly, as to the veteran's and his representative's written 
statements to the RO, the Board recognizes that they are 
competent to describe visible symptoms or manifestations of a 
disease or disability during and after service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay witnesses 
are competent to describe painful experiences and symptoms 
that result therefrom).  Nevertheless, neither the veteran 
nor his representative has been shown to be competent to 
provide a medical diagnosis or medical nexus evidence.  Id.  
Therefore, their statements do not act as probative evidence 
as to the issue on appeal.

Accordingly, the Board finds that the preponderance of the 
evidence is against finding that the veteran has a right 
shoulder disability due to military service.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred there).  In view of the foregoing, the Board finds 
that the weight of the evidence is against the veteran's 
claim of entitlement to service connection for a right 
shoulder disability.  


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.


REMAND

As to entitlement to service connection for bilateral hearing 
loss, the Board notes that the veteran reported that current 
hearing loss was brought about by service with an artillery 
unit in the South Pacific during World War II.  The record 
shows that the veteran's occupational specialty was light 
truck driver and he served with Battery A, 669th Field 
Artillery Battalion.  The record on appeal also shows that 
the veteran worked in steel mills following his separation 
from military service.

The VCAA requires that VA provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion 
is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  While the record shows the veteran 
was afforded a VA audiological examination in March 2002 in 
which he was diagnosed with bilateral hearing loss as defined 
by 38 C.F.R. § 3.385 (2003), it does not disclose medical 
opinion evidence as to the relationship, if any, between any 
current hearing loss and military service and/or his post-
service employment.  Therefore, a remand is needed to be 
schedule the veteran for a VA audiological examination to 
obtain such medical opinion evidence.  See 38 U.S.C.A. 
§ 5103A. 

In light of foregoing, this issue is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5102 and 5103A; 
the Veterans Benefits Act of 2003; and 
any other applicable legal precedent. 

2.  The RO should contact the veteran and 
request that he identify the name, 
address, and approximate (beginning and 
ending) dates of all VA and non-VA health 
care providers that have treated him for 
hearing loss since his separation from 
military service.  The RO should inform 
the veteran that VA will make efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the custodians 
thereof.  The RO should then obtain all 
records identified by the veteran that 
have not already been associated with the 
record on appeal.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA audiological 
examination.  The claims folder is to be 
made available to the audiologist for 
review in conjunction with the 
examination.  Based on a review of the 
claims folder and the results of the 
examination, the audiologist is to opine 
whether:

i.  Is it as least as likely as not 
(i.e. is there a 50/50 chance) that 
any currently diagnosed hearing loss 
was caused or aggravated by in-
service acoustic trauma?

iii.  Is it as least as likely as 
not that any currently diagnosed 
hearing loss manifested itself to a 
compensable degree within one year 
of the veteran's separation from 
military service in June 1946.

Note:  The audiologist must comment 
on the assertion that hearing loss 
was brought about by service with an 
artillery unit in the South Pacific 
during World War II.  The 
audiologist must contrast that 
assertion with the fact that the 
veteran worked in steel mills 
following his separation from 
military service.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue.  If the 
benefit sought on appeal remains adverse 
to the veteran, he should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  He should then be afforded an 
applicable time to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



